           Case 2:19-cv-01818-RFB-NJK Document 18 Filed 02/26/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   MARTY SCOTT FITZGERALD,
                                                            Case No.: 2:19-cv-01818-RFB-NJK
 8           Plaintiff(s),
                                                                           ORDER
 9   v.
10   LISA WALSH, et al.,
11           Defendant(s).
12         This case is set for an inmate early mediation. Docket No. 12. It appears that Plaintiff is
13 no longer in NDOC custody. See Docket Nos. 15-16. To better facilitate the mediation process,
14 Plaintiff must file a notice providing (1) either his email address or a statement that Plaintiff does
15 not have an email address, (2) either his telephone number or a statement that Plaintiff does not
16 have a telephone number, and (3) a statement as to whether Plaintiff has internet access such that
17 the mediation can take place remotely by video. This notice must be filed by March 12, 2021.
18         IT IS SO ORDERED.
19         Dated: February 26, 2021
20                                                                ______________________________
                                                                  Nancy J. Koppe
21                                                                United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
